DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 7 objected to because of the following informalities:  
Claim 5, line 6, the phase “a same layer” should be “the same layer”;
Claim 7, line 6, the phase “a same layer” should be “the same layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tak US 2017/0146834.
Regarding claim 1, Tak discloses a liquid crystal display element, in at least figs.1-4 and 11, comprising:
a front panel (200);
a back panel (100) disposed facing the front panel;
a liquid crystal material layer (300) held between the front panel and the back panel; and
a sealing part (406) provided at a position surrounding a periphery of the liquid crystal material layer and establishing electric connection between the front panel and the back panel. 
Regarding claim 2, Tak discloses the sealing part is configured with a conductive film (416 with CB, para.101) whose upper surface side is in contact with the front panel and whose lower surface side is in contact with the back panel, and
an insulating film (426) that covers an end surface of the conductive film.
Regarding claim 3, Tak discloses the front panel is provided with a counter electrode (CE2) including a transparent conductive material, and
the conductive film configuring the sealing part is disposed to cause an upper surface side of the conductive film to be electrically conducted with the counter electrode (see fig.11).
Regarding claim 4, Tak discloses a feeding electrode (CE1) that supplies a voltage to the counter electrode is disposed on a surface of the back panel, facing the liquid crystal material layer (see fig.11), and

Regarding claim 5, Tak discloses a pixel electrode (160) is disposed on the surface of the back panel, facing the liquid crystal material layer, and
the feeding electrode is formed in the same layer as the pixel electrode (see fig.11).
Regarding claim 8, Tak discloses the conductive film configuring the sealing part is configured with a metal material (para.101 and 111).
Regarding claim 9, Tak discloses the insulating film configuring the sealing part is configured with an inorganic insulating material (para.108 includes silica particles).
Regarding claim 11, Tak discloses a manufacturing method of a liquid crystal display element, in at least figs.1-4 and 11, including
a front panel (200),
a back panel (100) disposed facing the front panel, and a liquid crystal material layer (300) held between the front panel and the back panel, the manufacturing method comprising:
a step of forming a sealing part (406) provided at a position surrounding a periphery of the liquid crystal material layer and establishing electric connection between the front panel and the back panel, on at least one of the front panel or the back panel (see fig.11); and
a step of bonding the front panel and the back panel to each other through the sealing part (see fig.11).
Regarding claim 12, Tak discloses the sealing part is configured with a conductive film (416 with CB, para.101) whose upper surface side is in contact with the front panel and whose lower surface side is in contact with the back panel, and
an insulating film (426) that covers an end surface of the conductive film.
Regarding claim 13, Tak discloses an electronic device, in at least figs.1-4 and 11, comprising: a liquid crystal display element including a front panel (200),
a back panel (100) disposed facing the front panel, a liquid crystal material layer (300) held between the front panel and the back panel, and
a sealing part (406) that surrounds a periphery of the liquid crystal material layer and establishes electric connection between the front panel and the back panel (see fig.11).
Regarding claim 14, Tak discloses the sealing part is configured with a conductive film (416 with CB, para.101) whose upper surface side is in contact with the front panel and whose lower surface side is in contact with the back panel, and an insulating film (426) that covers an end surface of the conductive film (see fig.11).

Claim(s) 1-4, 6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otose US 2006/0215102.
Regarding claim 1, Otose discloses a liquid crystal display element, in at least figs.15A and 15B, comprising:
a front panel (19 with 21);
a back panel (at least 10 with 14,15,17 and 12) disposed facing the front panel;

a sealing part (11a and 11b) provided at a position surrounding a periphery of the liquid crystal material layer and establishing electric connection between the front panel and the back panel (see figs.15A and 15B). 
Regarding claim 2, Otose discloses the sealing part is configured with a conductive film (11b, para.180) whose upper surface side is in contact with the front panel and whose lower surface side is in contact with the back panel, and
an insulating film (11a) that covers an end surface of the conductive film (see figs.15A and 15B).
Regarding claim 3, Otose discloses the front panel is provided with a counter electrode (21) including a transparent conductive material, and
the conductive film configuring the sealing part is disposed to cause an upper surface side of the conductive film to be electrically conducted with the counter electrode (see fig.15B).
Regarding claim 4, Otose discloses a feeding electrode (17, para.85) that supplies a voltage to the counter electrode is disposed on a surface of the back panel, facing the liquid crystal material layer, and
the conductive film configuring the sealing part is disposed to cause a lower surface side of the conductive film to be electrically conducted with the feeding electrode (see fig.15B).
Regarding claim 6, Otose discloses a pixel electrode (a pixel electrode in 14) is disposed on the surface of the back panel, facing the liquid crystal material layer, and

Regarding claim 10, Otose discloses an opening (an opening in sealing part in fig.15A) for injecting a liquid crystal material (a liquid crystal material of 20) is formed in the sealing part.
Regarding claim 11, Otose discloses a manufacturing method of a liquid crystal display element, in at least figs.15A and 15B, including
a front panel (19 with 21),
a back panel (at least 10 with 14,15,17 and 12) disposed facing the front panel, and a liquid crystal material layer (20) held between the front panel and the back panel, the manufacturing method comprising:
a step of forming a sealing part (11a and 11b) provided at a position surrounding a periphery of the liquid crystal material layer and establishing electric connection between the front panel and the back panel, on at least one of the front panel or the back panel (see figs.15A and 15B); and
a step of bonding the front panel and the back panel to each other through the sealing part (see fig.15B).
Regarding claim 12, Otose discloses the sealing part is configured with a conductive film (11b) whose upper surface side is in contact with the front panel and whose lower surface side is in contact with the back panel, and

Regarding claim 13, Otose discloses An electronic device, in at least figs.15A and 15B, comprising: a liquid crystal display element including a front panel (19 with 21),
a back panel (at least 10 with 14,15,17 and 12) disposed facing the front panel, a liquid crystal material layer (20) held between the front panel and the back panel, and
a sealing part (11a and 11b) that surrounds a periphery of the liquid crystal material layer and establishes electric connection between the front panel and the back panel (see figs.15A and 15B).
Regarding claim 14, Otose discloses the sealing part is configured with a conductive film (11b) whose upper surface side is in contact with the front panel and whose lower surface side is in contact with the back panel, and an insulating film (11a) that covers an end surface of the conductive film (see fig.15B).

Claim(s) 1, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li CN103353693A (see English translation of Li CN103353693A).
Regarding claim 1, Li discloses a liquid crystal display element, in at least figs.1-3c, comprising:
a front panel (12);
a back panel (11) disposed facing the front panel;
a liquid crystal material layer (13) held between the front panel and the back panel; and

Regarding claim 11, Li discloses a manufacturing method of a liquid crystal display element, in at least figs.1-3c, including
a front panel (12),
a back panel (11) disposed facing the front panel, and a liquid crystal material layer (13) held between the front panel and the back panel, the manufacturing method comprising:
a step of forming a sealing part (17 and 18) provided at a position surrounding a periphery of the liquid crystal material layer and establishing electric connection between the front panel and the back panel, on at least one of the front panel or the back panel (see fig.1); and
a step of bonding the front panel and the back panel to each other through the sealing part (see fig.1).
Regarding claim 13, Li discloses an electronic device, in at least figs.1-3c, comprising: a liquid crystal display element including a front panel (12),
a back panel (11) disposed facing the front panel, a liquid crystal material layer (13) held between the front panel and the back panel, and
a sealing part (17 and 18) that surrounds a periphery of the liquid crystal material layer and establishes electric connection between the front panel and the back panel.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN103353693A as applied to claim 1 above, and further in view of Tak US 2017/0146834.
Regarding claim 2, Li discloses the sealing part is configured with a conductive film (17 with 18) whose upper surface side is in contact with the front panel and whose lower surface side is in contact with the back panel (see fig.1), and
Li does not explicitly disclose an insulating film that covers an end surface of the conductive film.
Tak discloses a liquid crystal display element, in at least figs.1-4 and 11, an insulating film (426) that covers an end surface of the conductive film for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).

Regarding claim 3, Li discloses the front panel is provided with a counter electrode (123) including a transparent conductive material, and
the conductive film configuring the sealing part is disposed to cause an upper surface side of the conductive film to be electrically conducted with the counter electrode (see fig.1).
Regarding claim 4, Li discloses a feeding electrode (19) that supplies a voltage to the counter electrode is disposed on a surface of the back panel, facing the liquid crystal material layer, and
the conductive film configuring the sealing part is disposed to cause a lower surface side of the conductive film to be electrically conducted with the feeding electrode (see fig.1).
Regarding claim 6, Li discloses a pixel electrode (115) is disposed on the surface of the back panel, facing the liquid crystal material layer, and
the feeding electrode is formed in a different layer from the pixel electrode (see figs.1-3c, pixel electrode formed on 1114, the feeding electrode formed on 111).
Regarding claim 7, Li discloses a drive circuit (it’s inherent to have a gate drive circuit for the gate lines 1111) for driving the pixel electrode is formed in the back panel, and

Regarding claim 8, Li discloses the conductive film configuring the sealing part is configured with a metal material (Au, para.56).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN103353693A as applied to claim 11 above, and further in view of Tak US 2017/0146834.
Regarding claim 12, Li discloses the sealing part is configured with a conductive film (17 with 18) whose upper surface side is in contact with the front panel and whose lower surface side is in contact with the back panel (see fig.1), and
Li does not explicitly disclose an insulating film that covers an end surface of the conductive film.
Tak discloses a manufacturing method of a liquid crystal display element, in at least figs.1-4 and 11, an insulating film (426) that covers an end surface of the conductive film for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating film that covers an end surface of the conductive film as taught by Tak in the manufacturing method of a liquid crystal display element of Li for the purpose of minimizing the permeation of a foreign matter into a display panel.
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN103353693A as applied to claim 13 above, and further in view of Tak US 2017/0146834.
Regarding claim 14, Li discloses the sealing part is configured with a conductive film (17 with 18) whose upper surface side is in contact with the front panel and whose lower surface side is in contact with the back panel (see fig.1), and
Li does not explicitly disclose an insulating film that covers an end surface of the conductive film.
Tak discloses an electronic device, in at least figs.1-4 and 11, an insulating film (426) that covers an end surface of the conductive film for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating film that covers an end surface of the conductive film as taught by Tak in the electronic device of Li for the purpose of minimizing the permeation of a foreign matter into a display panel.








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIA X PAN/Primary Examiner, Art Unit 2871